            Case 1:16-cv-03391-PAE Document 101 Filed 11/18/19 Page 1 of 2

                                                                                                             Hunton Andrews Kurth LLP
                                                                                                             200 Park Avenue
                                                                                                             New York, NY 10166
                                                                                                             +1.212.309.1000 Phone
                                                                                                             +1.212.309.1100 Fax
                                                                                                             HuntonAK.com

                                                                                                             Sheila Mortazavi
                                                                                                             +1.212.908.6346 Phone
                                                                                                             SMortazavi@HuntonAK.com



                                                      November 18, 2019

VIA ECF

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

            Re:    Blair v. Alstom Transportation, Inc. and Kawasaki Rail Car, Inc.,
                   No. 1:16-cv-03391-PAE-JLC

Dear Judge Engelmayer:

        We represent defendant Kawasaki Rail Car, Inc. (“Kawasaki”) in this action. Pursuant to
the Court’s Order of November 7, 2019, we submit this joint status letter on behalf of all parties.
As directed, the parties met and conferred regarding the remaining disputed issues (i.e., the form
of dismissal of this action, and recovery of costs and fees) but were unable to reach agreement on
these issues. Accordingly, the parties jointly submit the following proposed expedited briefing
schedules for the anticipated motions.

        As to the first disputed issue, Defendants Kawasaki and Alstom Transportation, Inc.
(“Alstom”) maintain that the case should be dismissed with prejudice or judgment entered for
Defendants, whereas Plaintiff only stipulates to dismissal of the case without prejudice. The
parties’ proposed schedule for this motion is set forth below:

                        Proposed Date                                         Filing
                   November 27, 2019                  Defendants’ Motion and Opening Brief
                   December 11, 2019                  Plaintiff’s Opposition
                   December 18, 2019                  Defendants’ Reply

        As to the second disputed issue, the Plaintiff and Defendants have opposing positions, as
set forth below.




   ATLANTA    AUSTIN    BANGKOK    BEIJING   BOSTON   BRUSSELS    CHARLOTTE   DALLAS   DUBAI   HOUSTON   LONDON   LOS ANGELES
    MIAMI    NEW YORK    NORFOLK    RALEIGH/DURHAM     RICHMOND    SAN FRANCISCO   THE WOODLANDS    TYSONS   WASHINGTON, DC
         Case 1:16-cv-03391-PAE Document 101 Filed 11/18/19 Page 2 of 2



November 18, 2019
Page 2

       Defendants’ Position: Defendants intend to seek taxable costs pursuant to Fed. R. Civ. P.
54(d)(1) once the Court dismisses this case. In addition, Defendant Kawasaki intends to file a
motion to recover its attorneys’ fees and non-taxable costs pursuant to Fed. R. Civ. P. 54(d)(2) and
35 U.S.C. § 285. Defendants have notified Plaintiff that a dismissal with prejudice is not a
prerequisite for these anticipated motions.

        Plaintiff’s Position: Plaintiff disagrees with Defendants’ position. If the Court dismisses
the claims against the Defendants without prejudice, the Defendants would not be entitled to any
cost and would be precluded as a matter of law from filing any motion pursuant to 35 U.S.C. §
285. Further, Plaintiff would seek relief under Fed. R. Civ. P. 11 with respect to any motion
brought pursuant to 35 U.S.C. § 285 as frivolous.

        Although the parties disagree as to the legal requirements for the Defendants’ proposed
motions for fees and costs, they do agree that as a matter of timing any motions for costs and fees
would be premature if filed before the Court has formally dismissed the case. The parties
therefore propose the following expedited briefing schedule keyed to the date of the Court’s Order
on the first motion in view of the upcoming holidays:

 Proposed Date if Dismissal      Proposed Date if Dismissal
    is Granted Prior to            is Granted on or After                      Filing
     January 10, 2020                 January 10, 2020
                                                                 Kawasaki’s Motion for Fees and
 12 days after the Court’s      10 days after the Court’s        Non-Taxable Costs; Defendants’
 decision on the first motion   decision on the first motion     Motion for Taxable Costs (if
                                                                 disputed by Plaintiff)
 12 days after Opening Brief    10 days after Opening Brief      Plaintiff’s Opposition
 6 days after Opposition        5 days after Opposition          Reply

       Accordingly, the parties respectfully request that the Court adopt the proposed briefing
schedules set forth in this letter for the anticipated motions.

                                                     Respectfully submitted,



                                                     Sheila Mortazavi, Esq.

Cc:    Darius Keyhani, Esq.
       Steven Coyle, Esq.
